  Case 16-02387         Doc 34     Filed 10/29/18 Entered 10/29/18 08:34:33              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-02387
         TOMMY P BINFORD

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/27/2016.

         2) The plan was confirmed on 03/10/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 09/25/2018.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-02387        Doc 34       Filed 10/29/18 Entered 10/29/18 08:34:33                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $15,634.32
       Less amount refunded to debtor                            $497.78

NET RECEIPTS:                                                                                   $15,136.54


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $669.86
    Other                                                                   $207.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,876.86

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AD ASTRA RECOVERY SERVICE        Unsecured      1,024.00            NA              NA            0.00       0.00
Afni, Inc.                       Unsecured         872.00           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE        Unsecured         500.00           NA              NA            0.00       0.00
ARCHERFIELD FUNDING LLC          Unsecured      1,300.00         917.20          917.20          17.02       0.00
ARS ACCOUNT RESOLUTION           Unsecured          60.00           NA              NA            0.00       0.00
BUDS AMBULANCE SERVICE           Unsecured         790.25           NA              NA            0.00       0.00
Cbe Group                        Unsecured         600.00           NA              NA            0.00       0.00
CHARTER ONE BANK                 Unsecured         500.00           NA              NA            0.00       0.00
CHASE BANK                       Unsecured         500.00           NA              NA            0.00       0.00
CHICAGO POLICE EMPLOYEE CREDI    Unsecured         775.00           NA              NA            0.00       0.00
CHICAGO POLICE EMPLOYEE CREDI    Unsecured          52.00           NA              NA            0.00       0.00
Choice Recovery                  Unsecured         110.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         600.00      1,880.00        1,880.00          65.44       0.00
Convergent                       Unsecured         271.00           NA              NA            0.00       0.00
Convergent                       Unsecured         439.00           NA              NA            0.00       0.00
CORPORATE AMERICA FAMILY CU      Unsecured         328.00        877.67          877.67          16.29       0.00
Credit Cntrl                     Unsecured         356.00           NA              NA            0.00       0.00
CREDIT CONTROL LLC               Unsecured         356.00           NA              NA            0.00       0.00
DIRECTV LLC                      Unsecured            NA         599.80          599.80          20.88       0.00
FBCS Services                    Unsecured         570.00           NA              NA            0.00       0.00
GREEN LEAF LOAN GROUP            Unsecured         500.00           NA              NA            0.00       0.00
GUARANTY BANK                    Unsecured           1.00           NA              NA            0.00       0.00
HONOR FINANCE                    Secured        2,450.00            NA         6,996.00      6,996.00     635.98
HONOR FINANCE                    Unsecured      4,546.00            NA              NA            0.00       0.00
IL STATE DISBURSEMENT UNIT       Priority            0.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured         176.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured     45,000.00     44,515.28        44,515.28      1,549.41        0.00
INTERNAL REVENUE SERVICE         Priority          500.00        576.05          576.05        576.05        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA            NA              NA            0.00       0.00
JVDB ASC                         Unsecured      2,663.00            NA              NA            0.00       0.00
MBB                              Unsecured         192.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-02387      Doc 34       Filed 10/29/18 Entered 10/29/18 08:34:33                    Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim       Principal        Int.
Name                              Class    Scheduled        Asserted      Allowed        Paid           Paid
MCSI INC                       Unsecured         200.00             NA           NA            0.00         0.00
MILLENNIUM CREDIT CONSULTANT   Unsecured         547.00             NA           NA            0.00         0.00
NATIONAL TAX EXPERTS           Unsecured      2,000.00              NA           NA            0.00         0.00
NICOR GAS                      Unsecured         600.00          438.69       438.69          15.27         0.00
PAYDAY LOAN STORE OF IL INC    Unsecured      1,200.00              NA           NA            0.00         0.00
PIMA LEASING LLC               Unsecured         700.00             NA           NA            0.00         0.00
Plain Green                    Unsecured         600.00             NA           NA            0.00         0.00
REGIONAL ACCEPTANCE CORP       Unsecured      7,709.00         7,709.88     7,709.88        268.35          0.00
SIR FINANCE CO                 Unsecured            NA         2,844.00     2,844.00          98.99         0.00
Speedy Loan                    Unsecured         500.00             NA           NA            0.00         0.00
Stellar Recovery Inc           Unsecured         596.00             NA           NA            0.00         0.00
TCF NATIONAL BANK              Unsecured           1.00             NA           NA            0.00         0.00
US DEPT OF EDUCATION           Unsecured            NA         6,202.61     6,202.61           0.00         0.00
VILLAGE OF CALUMET PARK        Unsecured         100.00             NA           NA            0.00         0.00
VILLAGE OF RIVERDALE           Unsecured         100.00             NA           NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal               Interest
                                                           Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                  $0.00
      Mortgage Arrearage                                      $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                             $6,996.00          $6,996.00                $635.98
      All Other Secured                                       $0.00              $0.00                  $0.00
TOTAL SECURED:                                            $6,996.00          $6,996.00                $635.98

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00               $0.00                  $0.00
       Domestic Support Ongoing                              $0.00               $0.00                  $0.00
       All Other Priority                                  $576.05             $576.05                  $0.00
TOTAL PRIORITY:                                            $576.05             $576.05                  $0.00

GENERAL UNSECURED PAYMENTS:                           $65,985.13             $2,051.65                  $0.00


Disbursements:

       Expenses of Administration                             $4,876.86
       Disbursements to Creditors                            $10,259.68

TOTAL DISBURSEMENTS :                                                                        $15,136.54




UST Form 101-13-FR-S (09/01/2009)
  Case 16-02387         Doc 34      Filed 10/29/18 Entered 10/29/18 08:34:33                Desc Main
                                       Document Page 4 of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/29/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
